Citation Nr: 1728475	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected tension headaches.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, and to include as secondary to service-connected tension headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A September 2007 rating decision denied entitlement to a TDIU.  A September 2008 rating decision, in pertinent part, denied service connection for lumbago.  The September 2008 decision also denied reopening the Veteran's claim of entitlement to service for bipolar disorder, to include as secondary to headaches, as no new and material evidence had been submitted.

Concerning the Veteran's claim for service connection for bipolar disorder, the Board notes that the record reflects various diagnostic impressions, including schizophrenia and generalized anxiety disorder.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2012, the Board remanded the Veteran's claims of entitlement to service connection for a back condition and entitlement to a TDIU for further development.  That development having been completed, these matters have returned to the Board for further appellate review.

The issues of entitlement to service connection for an acquired psychiatric condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied service connection for generalized anxiety disorder; the Veteran did not perfect an appeal.

2.  In an October 1999 rating decision, the RO denied service connection for bipolar disorder, to include as secondary to service-connected tension headaches; the Veteran did not perfect an appeal.

3.  Additional evidence has been received since the July 1998 and October 1999 rating decisions that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for an acquired psychiatric disability.

4.  The Veteran's lumbar spine strain is related to his active service.


CONCLUSIONS OF LAW

1.  The July 1998 and October 1999 rating decisions that denied service connection for generalized anxiety disorder and bipolar disorder are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

2.  New and material evidence has been received since the July 1998 and October 1999 rating decisions that denied service connection for generalized anxiety disorder and bipolar disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2016).

3.  The criteria for entitlement to service connection for lumbar spine strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

July 1998 and October 1999 rating decisions denied service connection for generalized anxiety disorder and bipolar disorder because there was no evidence connecting the Veteran's psychiatric disorders with his active duty service.  In other words, there was no medical link between the Veteran's psychiatric disorders and his active duty service.  The relevant evidence of record at that time included the Veteran's service treatment records and an April 1998 VA examination report.  The Veteran was notified of the July 1998 rating decision and of his appellate rights by letter dated July 31, 1998.  He submitted a timely notice of disagreement, and the RO issued a statement of the case April 1999.  The Veteran did not perfect his appeal.  The Veteran was notified of the October 1999 rating decision and of his appellate rights by letter dated October 18, 1999.  The Veteran did not appeal the October 1999 rating decision.  As such, the July 1998 and October 1999 rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016). 

Since the time of the July 1998 and October 1999 rating decisions, additional relevant evidence, to include a Social Security Administration psychiatric examination diagnosing the Veteran with schizophrenia, has been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

As stated above, establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d 1313.

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
 
The Veteran claims his back condition is related to his active duty service, specifically a May 1977 low back strain, to include as secondary to his service-connected tension headaches.  For the following reasons and bases, the Board finds that service connection for a lumbar spine strain is warranted on a direct basis.  

The Veteran's service treatment records reflect a May 1977 sick call follow up visit for lower back pain.  Pain was noted in the T8-T10 vertebrae, with normal curvature of the spine and full rotation of movement, and he was prescribed Valium and Robaxin.  

At the December 2008 formal hearing before the RO, the Veteran testified that in May 1977 he fell during a training exercise, injured his back, and was subsequently hospitalized.  He also testified that he did not file for service connection for his back condition until 1998 because he was focused on receiving treatment for his headaches.  He further testified that the treatment he received for his chronic headaches also alleviated his back condition to a certain degree.  The Veteran is competent to report his reasoning behind waiting to pursue service connection for his back condition, and the Board finds no reason to doubt his credibility with regard to this issue.

A January 2009 private medical opinion by Dr. C.C.V. reported that x-ray imaging revealed degenerative changes at L5-S1 articular facets and mild compression of the D12 and L1 vertebrae.  Dr. V. stated that these compressions are suggestive of old healed compression fractures, which are manifested by low back pain.  Dr. V. opined that the Veteran's low back pain and diagnosed compression fractures are causally related to his in-service incident. 

A March 2010 private medical opinion by Dr. N.F.A. recounted the Veteran's medical history regarding his back injury.  The examiner noted that the Veteran's only reported trauma to the back occurred in service.  Dr. A. opined that, given the Veteran's age and that he does not have osteoporosis, his compression fractures can only be the result of his in-service fall.  She stated that compression fractures are most commonly caused either by the thinning of bones in elderly people, which is clearly not the case here, or by trauma.  She further opined that the features of the Veteran's compression fractures; i.e., the location of the fractures and severity of injury, are consistent with the events of the Veteran's in-service incident.

Following the Board's September 2012 remand, the Veteran was afforded a VA examination in October 2014.  The VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease, and opined that it was less likely than not that the degenerative disc disease was related an in-service event or injury.  The examiner noted that following the Veteran's in-service treatment for back pain, the next complaint of back pain was not until 1998.  The examiner then rationalized that the Veteran's degenerative disc disease was due to the normal progression of the aging process.  In providing this opinion and accompanying rationale, the VA examiner did not address the Veteran's assertions of his continued back pain since the 1977 in-service incident or the January 2009 or March 2010 private opinions.  

The private opinions of Dr. V. and Dr. A. provide well-reasoned opinions, and the reports are adequate for adjudication.  See Nieves-Rogers v. Peake, 22 Vet. App. 295, 304 (2008).  However, the probative value of the October 2014 VA examination report is diminished by the fact that it does not address the Veteran's previously diagnosed compression fractures or assertions of his back pain following the May 1977 in-service fall.  As such, the Board finds that the evidence is at least in equipoise in showing the Veteran has a lumbar spine disability which is related to his active service.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric condition is reopened.

Entitlement to service connection lumbar spine strain is granted.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, the Board finds a remand is required to afford the Veteran an adequate VA examination.  

The Veteran underwent VA mental disorder examinations in April 1998 and September 2006.  At the April 1998 examination, the Veteran was diagnosed with generalized anxiety disorder.  The April 1998 examiner opined that the Veteran's anxiety disorder was caused by his economic problems.  At the September 2006 examination, the Veteran was diagnosed with bipolar disorder with depressed phase.  The September 2006 examiner's service connection opinion was limited to whether the Veteran's service-connected tension headaches caused his bipolar disorder.  The September 2006 examiner did not address direct service connection, or whether the Veteran's service-connected tension headaches aggravate his bipolar disorder.  Therefore, the Board finds the April 1998 and September 2006 examinations inadequate.

Additionally, records received from the Social Security Administration (SSA) contain mental health evaluations which diagnose the Veteran with schizophrenia.  To date, no opinion has been given on whether this psychiatric condition is related to service on either a direct or secondary basis.

As noted above, the Board expanded the Veteran's claim of entitlement to service connection for bipolar disorder to include any acquired psychiatric disorders.  See Clemons, 23 Vet. App. 1.  The Board finds that an additional VA examination is required to address the nature and etiology of all of the Veteran's diagnosed psychiatric disorders.

Since entitlement to TDIU is inextricably intertwined with the service connection claim, as well as the rating and effective date assigned for the now service-connected back, it is also being remanded.  

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, from May 2015, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of any psychiatric disorders.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner is asked to provide the following:

(a) Identify all current psychiatric diagnoses. 

*  In providing this opinion, the examiner should take into account the Veteran's previous diagnoses of generalized anxiety disorder, bipolar disorder, and schizophrenia, as well as various treatment records and the September 2006 VA examination and opinion.

(b) For each identified psychiatric disorder, provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

(c) Additionally, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder was either (i) caused by, or (ii) aggravated by, the Veteran's tension headaches.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


